Bloodworth, J.
1. Under the facts of this ease there is no material error in the excerpts from the charge embodied in special grounds 1, 2' a.nd 3 of the motion for a new trial.
2. The 4th ground of the amendment to the motion for a new trial, not being approved by the trial judge, will not be considered.
3. “ Grounds of a motion for a new trial should be complete in themselves; and when a particular ground is under consideration, reference to other .grounds should not be required in order to understand the assignments of error.” Bowen v. Smith-Hall Grocery Co., 146 Ga. 157 (4) (91 S. E. 32); Wilkinson v. Bray, 27 Ga. App. 277 (2) (108 S E. 133). Under this ruling the 4th ground of the amendment to the motion will not be considered.
4. There is some evidence to support the verdict, and the court did not err in overruling the motion for a new trial.

■Judgment affirmed.


Broyles, C. J.. and Luke, J., concur.